Case 0:20-cv-60416-AMC Document 57 Entered on FLSD Docket 03/16/2021 Page 1 of 2


                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 0:20-cv-60416-AMC


  TOCMAIL, INC.,

             Plaintiff,

  v.

  MICROSOFT CORPORATION,

           Defendant.
  ______________________________________/




                           MEDIATOR’S REPORT



        On January 20, 2021, the undersigned mediated this case. The parties and their

  respective counsel were present. The parties did not reach an agreement at the mediation.

  As a result, the mediation was adjourned.


  Dated: March 16, 2021                       Respectfully submitted,


                                              /s/ Harry R. Schafer
                                              Harry R. Schafer
                                              Florida Bar No. 508667
                                              Email: harryrschafer@gmail.com
                                              ESQUIBEL COMMUNICATIONS CO.
                                              2775 NW 49th Ave.
                                              Unit 205 # 413
                                              Ocala, FL 34482
                                              Telephone: (305) 439-4285

                                              Mediator
Case 0:20-cv-60416-AMC Document 57 Entered on FLSD Docket 03/16/2021 Page 2 of 2


                               CERTIFICATE OF SERVICE

         I hereby certify that on the 16th day of March, 2021, I furnished this Mediator’s

  Report to counsel for the parties for their electronic filing of the foregoing with the Clerk

  of the Court.



                                                           /s/ Harry R. Schafer
                                                           Harry R. Schafer




                                               2
